Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered April 9, 2015 in a proceeding pursuant to Family Court Act article 10. The order directed respondent Wilbert J., Ill, to stay away from the subject child until the child is 18 years old.
It is hereby ordered that the order so appealed from is unanimously modified on the law by deleting the expiration date of the order of protection and substituting therefor an expiration date of March 26, 2015, and as modified the order is affirmed without costs.
Same memorandum as in Matter of Nevaeh T. (Abreanna T.—Wilbert J.) ([appeal No. 1] 151 AD3d 1766 [2017]).
Present — Centra, J.P., Lindley, DeJoseph, NeMoyer and Troutman, JJ.